Citation Nr: 0016508	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
stab would to the right flank, including a scar of the 
posterior right flank, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  That decision continued a 10 
percent evaluation for residuals of a stab wound of the lower 
right back, in effect since December 1996.  

This case was previously before the Board in November 1998 
when it was remanded for additional evidence to include 
another examination.  The requested development has been 
completed and the case returned to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a stab wound 
to the right flank, including a scar of the posterior right 
flank, are manifested by a scar that is tender and painful on 
objective examination, without functional limitation, muscle, 
nerve or artery damage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a stab wound to the right flank, including a scar 
of the posterior right flank have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.118 and Diagnostic Codes 7804 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was originally granted service connection for a 
right posterior flank scar in a December 1959 rating action, 
and assigned a zero percent rating under Diagnostic Code 
7805.  At that time, the RO primarily based its decision on 
the veteran's service medical records which showed that 
during service, the veteran was stabbed in the right flank.  
According to the RO, subsequent to the veteran's injury, he 
received four stitches in the wound which apparently healed 
uneventfully with no residual disability.  The RO further 
stated that a November 1959 VA examination showed that at 
that time, the veteran had a right flank scar which was 
healed and asymptomatic.  

In December 1996, the veteran requested an increased 
evaluation for his service-connected scar.  In support of 
this claim, the RO received outpatient treatment records from 
the VA Medical Center (VAMC) in St. Louis, from December 1995 
to February 1997.  The records show that in December 1996, 
the veteran presented with a history of being stabbed in 
1945, and was treated following complaints of pain in the 
right scrotal area and down his right leg.  The assessment 
was of a four inch scar on his right side.

In April 1997, the veteran underwent a VA examination.  
Physical examination showed that the veteran had a three and 
one half inch scar on the lower right side of his back, 
approximately three and one half inches to the right of L1 
and L2.  There was no ulceration or keloids.  According to 
the examiner, at most, the scar was three eighths of an inch 
wide.  The scar was not elevated.  There was no sign of 
inflammation or infection.  According to the examiner, just 
running his finger over the scar, there was no tenderness.  
However, the examiner noted that when he had the veteran 
bending at different positions and he pressed with force on 
the muscle under the scar, immediately, the veteran almost 
fell to his knees and there was a spasm produced.  The 
examiner reported that the veteran felt the pain down through 
his hip.  The diagnoses included the following: (1) status 
post stab wound with a well-healed scar, and (2) muscle 
weakness with spasms and radiculopathy, secondary to a stab 
wound.  

In an August 1997 rating action, the RO increased the 
veteran's rating for his service-connected scar of the 
posterior right flank, from zero to 10 percent disabling 
under Diagnostic Code 7804.

When the veteran was examined by the VA in September 1997, 
physical examination revealed that the veteran's scar was 
located approximately six centimeters to the right of L1-L2 
in the right lower back area.  The scar was approximately 6.5 
centimeters in length and approximately five millimeters 
wide.  There was no keloid formation or herniation.  There 
was no inflammation, swelling, depression, or ulceration.  
The scar was tender to palpation.  Examination of the 
musculature in that area showed no gross tissue loss.  The 
muscles penetrated were the right paraspinal muscles.  The 
examiner noted that the scar and muscles were tender in that 
area.  There were no adhesions and there was no muscle 
herniation.  There was no apparent damage to the tendons, 
bones, or joints.  According to the examiner, there was 
evidence of pain when the muscle and scar were palpated.  The 
examiner noted that the veteran also had some pain when he 
flexed his right hip and when he flexed at the waist.  The 
diagnosis was of status-post wound with chronic intermittent 
muscle spasm of the right pararspinal muscles, secondary to 
trauma.  

On initial review of this claim by the Board in November 
1998, it was determined that the available medical evidence 
did not adequately reflect all manifestations of the 
veteran's wound, particularly any muscle injury and 
associated limitation of function.  The case was remanded to 
the RO for new examinations and additional records of the 
veteran's treatment.

Additional records of outpatient treatment were received at 
the RO from the VAMC in St. Louis for  treatment from April 
1997 to December 1998.  These show a complaint in February 
1998 of chest pain in the right side of the abdomen "where 
he was stabbed while in service" and a December 1998 
complaint of abdominal and hip pain secondary to a stab 
wound.

When the veteran was examined by VA in March 1999, the 
examiners noted a large defect in the right lower buttock 
with evidence of tissue loss which was attributed to the 
residuals of soft tissue cancer surgery and treatment.  On 
the orthopedic examination the veteran specifically 
complained of aching pain in the right low back that was 
described as constant in nature.  A healed transverse scar 
was found to the right of the midline just lateral to the 
erector muscles.  The scar was 5.5 cm in length.  There was 
no cheloid formation.  The width of the scar was 2 mm.  It 
was not adherent and not tender.  On range of motion testing 
which included lateral bending, extension, flexion and 
rotation, the examiner indicated that all movements were done 
easily and symmetrically and there was no pain or muscle 
spasm in the area of the scar during movement.  The examiner 
noted no evidence of limitation of motion because of presence 
of the scar in the right lumbar area.  Regarding the stab 
wound, the examiner made the following comment:

Considering the location of the stab 
wound, it would be the opinion of this 
examiner that the knife would have 
penetrated the thoracolumbar fascia which 
is contiguous with the latissimus dorsi 
muscle, then may well have entered the 
internal abdominal oblique muscle and 
possibly the external abdominal oblique 
muscle all on the right.  

The examiner's opinion was that the severity of the residual 
disability would be estimated as slight because of the 
current strength of the right flank musculature, as applied 
to resistance during range of motion, which was good.  The 
veteran's complaints appeared to the examiner to be more 
likely due to his low back or to the residuals of the cancer 
surgery involving the right buttock muscles which the 
examiner indicated was in no way related to the right 
posterior flank stab wound.

The veteran was also provided an extensive peripheral nerves 
examination which included a thorough review of the veteran's 
medical history, both as noted in the claims file and as 
related by the veteran.  Currently, the veteran complained 
that he had developed what he called muscle spasms from his 
old stab wound in which he became unable to move.  He added 
that pressure of any kind on the scar was painful; however, 
the examiner noted that while saying this he was leaning back 
comfortably in a firm chair.  On objective examination, the 
examiner noted a 5.5 cm horizontal scar in the posterior 
axillary line at the level of the twelfth rib, which was 
about 2 mm in its widest point.  The examiner noted the scar 
was well healed, partly adherent to underlying fascia and 
muscle, but not otherwise deforming or disfiguring.  The 
veteran indicated that palpation of the scar caused him 
discomfort but did not act as though he was in pain.  The 
adjacent portions of the lumbodorsal fascia and muscle groups 
appeared to be intact.  The regional musculature contracted 
in a normal manner without deforming the skin on flexion, 
extension, rotation, and tilting.  The musculature appeared 
on palpation to be continuous.  There was no involvement of 
regional sensory nerves.  In conclusion, the examiner noted 
that the residuals of the stab wound to the right flank were 
those of a scar with minimal adhesion to underlying tissue.  
There was no evidence that muscle, nerve or artery had been 
injured.  "The involvement of the trunk is non-existent 
except for the skin, and using the schedule of ratings for 
muscle injuries in the thoracic or lumbar region, the term 
slight would overstate the residual."  

The Law and Regulations on Increased Ratings

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his residuals 
of a stab wound to the right flank, including a scar of the 
posterior right flank have increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1999).

Analysis

The Board finds that the most recent VA examinations 
conducted in March 1999 provide the most thorough and 
complete assessment of the veteran's disability.  As such, 
these are the most probative evidence of his disability.  
Based on the results of these examinations, the medical 
evidence shows that the veteran's residuals of a stab wound 
to the right flank, including a scar of the posterior right 
flank, are manifested by a scar with minimal adhesion to 
underlying tissue, without evidence of injury to muscle, 
nerve or artery.  

Scars are evaluated under Diagnostic Codes 7800-7805.  Under 
Diagnostic Code 7803, superficial scars that are poorly 
nourished, with repeated ulceration, are evaluated as 10 
percent disabling.  Diagnostic Code 7804 provides a 10 
percent evaluation for superficial scars which are tender and 
painful on objective demonstration.  Scars may also be 
evaluated under Diagnostic Code 7805 based on limitation of 
function of the part affected.

The veteran's primary complaint is that the scar causes him 
great discomfort on application of pressure of any kind.  
Although objective examination by the examiner did not 
entirely substantiate the veteran's complaints, through 
application of the rule affording the veteran the benefit of 
the doubt the Board finds that the most appropriate 
evaluation of the veteran's disability is 10 percent for a 
scar that is tender and painful on objective demonstration.  
38 C.F.R. §§ 3.102, 4.118 Diagnostic Code 7804.  

The Board has considered other diagnostic codes under which a 
scar may be rated; however, there is no higher evaluation 
possible for a scar not on the head, face or neck, not the 
result of a burn, and which causes no functional limitation.  
38 C.F.R. Part 4, Diagnostic Codes 7800-7805 (1999).  Because 
the results of VA examination found no evidence of injury to 
muscle, nerve or artery, a separate evaluation for these as 
residuals of his stab wound is not warranted.  The 
preponderance of the evidence is against a higher evaluation 
for the veteran's residuals of a stab wound to the right 
flank, including a scar of the posterior right flank 


ORDER

An increased evaluation for residuals of a stab wound to the 
right flank, including a scar of the posterior right flank is 
denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

